Citation Nr: 1509581	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  14-43 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to final adjudication in this case.  

The Veteran has claimed that service connection is warranted based on service incurrence.  The issue of service connection on a secondary basis has also been raised during the pendency of this appeal.  

The Veteran has been notified of the laws of secondary service connection.  However, a July 2012 medical addendum opinion raised the issue of tinnitus secondary to service-connected hearing loss.  That opinion indicated that tinnitus and hearing loss are commonly present together but are not necessarily mutually occurring and have varying causes.  The examiner stated that hearing loss does not cause tinnitus or vice versa.  However, she did not provide an etiology for the Veteran's tinnitus or a rationale for her finding that it was not secondary to his service-connected hearing loss.  

In November 2014, another VA audiology examination was scheduled.  The examiner was unable to examine the Veteran due to left ear impacted cerumen.  However, a medical opinion was provided indicating, in pertinent part, that the Veteran's tinnitus is less likely than not secondary to or aggravated by his service-connected hearing loss.  Again, no rationale was provided as to why the Veteran's tinnitus was not secondary to his service-connected hearing loss.  The examiner also did not provide a rationale why the tinnitus was not aggravated by the service-connected hearing loss.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a)(b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, the Veteran should undergo a VA examination which includes an opinion on both direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.
 
2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any tinnitus disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has tinnitus which is of service onset, manifested to a degree of 10 percent or more within one year of service discharge, is otherwise related to service, is proximately due to or the result of the Veteran's service-connected hearing loss, or has been aggravated by his service-connected hearing loss.  If it is determined that aggravation beyond the natural progress of the tinnitus by the service-connected hearing loss exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.   

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




